Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Dale and Lisa Turner, Appellants                       Appeal from the 188th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 2013-
 No. 06-15-00087-CV         v.                          1940-A).     Opinion delivered by Chief
                                                        Justice Morriss, Justice Moseley and Justice
 Scott Asbjornson, Appellee                             Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellants, Dale and Lisa Turner, pay all costs of this appeal.


                                                       RENDERED DECEMBER 16, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk